285 S.W.3d 832 (2009)
David L. BRADLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91851.
Missouri Court of Appeals, Eastern District, Division Three.
June 23, 2009.
Alexandra Johnson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
David Bradley ("Movant") appeals from the judgment of the trial court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred when it denied his motion for post-conviction relief without an evidentiary hearing because: (1) Movant's plea counsel failed to disclose, prior to the plea, a statement made by Movant's co-defendant, Jeffrey Thurman, that Thurman, not Movant, had killed the victim in this case; (2) Movant's plea counsel did not explain to him that he could appeal the court's denial of a change of venue after he had gone to trial; (3) Movant's plea counsel coerced Movant into pleading guilty by guaranteeing he would be convicted of all charges and receive the death penalty; and (4) Movant's plea was not knowing, intelligent, and voluntary in that Movant's custody situation was unbearable and coercive.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose: The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).